Citation Nr: 1738396	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-00 113	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to July 1985.
      
This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107 (a)(2) (West 2014).

(The Veteran will receive a decision under separate cover pertaining to his claim for recoupment of attorney fees from past-due special monthly compensation in the amount of $334.93 resulting from an April 2010 rating decision).       


FINDING OF FACT

In a September 2012 decision, the Board affirmatively found that the Veteran's PTSD was part of his service-connected acquired psychiatric disability; thus, service connection for PTSD has already been awarded by the September 2012 Board decision.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is dismissed in light of the absence of a case or controversy.  38 U.S.C.A. § 7105 (West 2014); Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

A denial of service connection for PTSD was confirmed and continued by a December 2008 rating decision. The Veteran filed a notice of disagreement (NOD) in November 2009 and the RO provided a statement of the case in December 2013. The Veteran perfected his appeal later in September 2013.  However, in an earlier September 2012 decision pertaining to the Veteran's claim for increase for his service-connected acquired psychiatric disability, the Board specifically recognized that the Veteran's PTSD was part of his service-connected acquired psychiatric disability.  This recognition is equivalent to an award of service connection for PTSD.  The RO then certified the Veteran's appeal for service connection for PTSD to the Board, apparently unaware of the finding from the earlier September 2012 Board decision.   Because the benefit sought in this case, service connection for PTSD, has already been allowed, there is no case or controversy for the Board to adjudicate.  Consequently, the claim for service connection for PTSD on appeal is dismissed. See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed).  The Board notes that going forward, the Veteran's service connected psychiatric disability should be officially characterized as an acquired psychiatric disorder, to include dysthymic disorder and PTSD.  

ORDER

The appeal is dismissed.



		
KELLI A. KORDICH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


